GOOLSBY, Judge
(dissenting):
I respectfully dissent from my" fine colleagues’ conclusion that Anne Harrell may take a portion of Irene Blankenship’s estate under the intestacy statute. Rather, I would affirm the *109decision of the circuit court because giving effect to the disinheritance clause in Mrs. Blankenship’s will (“Item IV”) is the only way to fulfill her clearly expressed testamentary intent.
Perhaps the most basic tenet of will construction is that the court should strive to give effect to the intent of the testator. May v. Riley, 279 S.C. 248, 305 S.E.2d 77 (1983); In re Estate of Fabian, 326 S.C. 349, 483 S.E.2d 474 (Ct.App.1997). The intent of the testator is to be gleaned from the entire written instrument. Echols v. Graham, 256 S.C. 202, 182 S.E.2d 69 (1971). Similarly, the court should “indulge in every presumption” to validate a will and thereby avoid intestacy. See Meier v. Meier, 208 S.C. 520, 526, 38 S.E.2d 762, 765 (1946) (“The law strongly favors the sustaining of a will as opposed to its invalidation and will indulge in every presumption against intestacy.”); Abrams v. Templeton, 320 S.C. 325, 330, 465 S.E.2d 117, 121 (Ct.App.1995) (“The law abhors intestacy and will indulge every presumption in favor of the validity of the will.”). Finally, it is a long-standing rule in this state that a will speaks at the time of death. Shelley v. Shelley, 244 S.C. 598, 137 S.E.2d 851 (1964).
Here, the obvious intent of Mrs. Blankenship was to prevent Harrell from taking from the estate because her share had already been given her through inter vivos transfers. Mrs. Blankenship executed a will clearly expressing this intent and the record contains no evidence indicating she ever revoked or otherwise tried to invalidate this will. We should make every effort, therefore, to construe the will so as to give effect to the clearly expressed testamentary intent and to avoid intestacy.
Viewing the will in its entirety, “Item IV’ appears to be a default plan to avoid intestacy through an alternative testamentary scheme meant to apply when both spouses die without making a substitute will. This situation could occur either when both spouses die simultaneously or when the surviving spouse is unable or does not desire to make a substitute will. Consequently, I would construe “Item IV’ to be applicable in any circumstance where there is not a surviving spouse to take the estate of the spouse whose estate is in probate. As such, “Item IV’ should take effect where, as here, one spouse survives the other by a substantial period without making a *110new will just as it would if both spouses died simultaneously. Cf. In re Rentall’s Will, 60 N.Y.S.2d 646 (Surr.Ct., Queens County 1945) (construing a provision in a joint will to be effective when one spouse predeceased the other by eleven months, even though provision purported to take effect when spouses died “at or about the same time,” in order to give effect to the intent of the testator and to avoid intestacy); In re Trager’s Estate, 413 Ill. 364, 108 N.E.2d 908, 914 (1952) (giving effect to a will codicil purporting to apply when spouses died within a short time of each other, even though husband survived wife by over three years, because the “well-considered plan” set forth in the codicil and the “care with which the instrument was preserved” indicated that there was no intent for the codicil to be contingent on near simultaneous death of the spouses).
I would affirm.